Case 2:18-cr-20825-AJT-RSW ECF No. 14 filed 07/08/19       PageID.46    Page 1 of 7



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,                   No. 18-cr-20825

             Plaintiff,                      Hon. Arthur J. Tarnow
 v.
                                             Offense: 18 U.S.C. § 371
 D-1 JAMES RUSSELL DRIVER III,               Maximum Penalty: 5 years
                                             Maximum Fine: $250,000
             Defendant.


       UNITED STATES’ COMBINED MOTION AND BRIEF FOR
        REDUCTION IN SENTENCE UNDER U.S.S.G. § 5K1.1
           AND MEMORNADUM IN AID OF SENTENCING


      The United States submits this Combined Motion and Brief for Reduction in

Sentence under United States Sentencing Guidelines (“U.S.S.G.”) Section 5K1.1

and Memorandum in Aid of Sentencing (“Combined Motion and Brief”) pertaining

to defendant James Russell Driver III (“Driver”). The United States requests that

the Court (1) impose a sentence that is below the low end of the Guidelines range of

18–24 months, based on Driver’s substantial assistance to the government; and

(2) impose a three-year term of supervised release with a special condition of

continued cooperation during the period of supervised release.




                                         1
Case 2:18-cr-20825-AJT-RSW ECF No. 14 filed 07/08/19          PageID.47    Page 2 of 7




                                Factual Background

      From approximately September 2011 until approximately May 2014, Driver

was employed by the U.S. Navy’s Military Sealift Command (“MSC”) as the civilian

U.S. captain/master of the USNS Charles Drew (“Drew”), a U.S. Navy cargo ship

operating in the Pacific region.

      In approximately August 2013, Driver became acquainted with CC-1, who

was the owner and Chief Executive Officer of Company 1, a company based in the

Republic of Korea (“ROK”) that contracted with the U.S. Navy to provide

husbanding services to U.S. Navy vessels when they arrived in port. Driver also

became acquainted with Co-Conspirator 2 (“CC-2”), who was the Director of

Operations at the MSC Office in Busan, ROK.

      Between approximately October 2013 and January 2014, Driver conspired

with CC-1 and CC-2 to have Company 1 provide husbanding services for the Drew’s

December 2013 port visit in Chinhae, ROK, in violation of relevant U.S. Navy

contracting procedures. Driver also conspired to provide CC-1 with confidential and

other proprietary, internal U.S. Navy information. In exchange, CC-1 made personal

travel arrangements for Driver, paid personal travel expenses for Driver, including

train tickets and a hotel stay with Driver’s family, and purchased an iPad for Driver’s

daughter. Driver also sought to obtain, and CC-1 intimated that Driver would




                                          2
Case 2:18-cr-20825-AJT-RSW ECF No. 14 filed 07/08/19        PageID.48    Page 3 of 7



receive, a job offer with Company 1 following Driver’s retirement from federal

service in exchange for Driver’s advancing the interests of CC-1 and Company 1.

                             Procedural Background

      On December 18, 2018, Driver was charged with one count of conspiracy to

commit bribery, in violation of 18 U.S.C. § 371; one count of bribery, in violation

of 18 U.S.C. § 201; and one count of honest services fraud, in violation of 18 U.S.C.

§§ 1343 and 1346. On March 6, 2019, Driver pleaded guilty to the conspiracy count

pursuant to a Rule 11 Plea Agreement (“Plea Agreement”) and entered into a

cooperation agreement with the government.

                              Section 5K1.1 Motion

      Even prior to pleading guilty, Driver voluntarily met with and provided

information to the government on multiple occasions. By pleading guilty and

entering into a cooperation agreement with the government, Driver has demonstrated

his willingness to provide the government with substantial assistance about both his

own conduct and the conduct of co-conspirators. Pursuant to the Plea Agreement,

Driver has agreed to a three-year term of supervised release and that continued

cooperation is an appropriate condition thereof, subjecting him to revocation of

supervised release for failure to comply.

      In the government’s view, as further detailed in the sealed Supplement to this

Combined Motion and Brief, Driver’s assistance to date and anticipated in the future

                                            3
Case 2:18-cr-20825-AJT-RSW ECF No. 14 filed 07/08/19          PageID.49    Page 4 of 7



constitutes substantial assistance to the government within the meaning of U.S.S.G.

Section 5K1.1. If the Court requires, the government will further elaborate on the

nature and extent of Driver’s assistance at the sentencing hearing.

      Accordingly, the United States requests that the Court impose a sentence

below the low end of the applicable Guidelines range. The United States further

requests that the Court impose the statutory maximum three-year term of supervised

release and require Driver’s continued cooperation as outlined in the Plea Agreement

as a special condition of supervised release.

                               Sentencing Guidelines

      The parties and Probation agree on the Guidelines calculation. Driver’s

offense carries a base offense level of 14, and is subject to a four-level enhancement

because Driver was a public official in a high-level decision-making or sensitive

position. Because Driver has clearly demonstrated acceptance of responsibility for

the offense and timely notified the government of his intention to plead guilty, a

three-level reduction in offense level is appropriate, for a total offense level of 15.

Because Driver is in Criminal History Category I, the resulting Guidelines range is

18–24 months’ imprisonment.




                                          4
Case 2:18-cr-20825-AJT-RSW ECF No. 14 filed 07/08/19          PageID.50    Page 5 of 7




                                 Sentencing Factors

      Title 18, United States Code, Section 3553(a), provides numerous factors that

the Court is to consider in sentencing Driver. The government highlights below

some of the factors as of particular relevance to Driver.

      (1) The nature and circumstances of the offense and the history and

          characteristics of the defendant.

      The nature and circumstances of the offense are set forth above.

      (2) To reflect the seriousness of the offense, to promise respect for the law,

          and to provide just punishment for the offense.

      Although the dollar value of the bribes that Driver accepted was not high

enough to trigger a loss enhancement, he abused his position as a public official and

facilitated the improper steering of government business and transmission of

government information to CC-1. Accordingly, an adequate punishment should

reflect the seriousness of that offense.

      (3) To afford adequate deterrence to criminal conduct.

      Although Driver no longer holds the position that allowed him to commit the

instant offense, there is nonetheless the need to deter similar conduct by other public

officials who are in positions susceptible to such abuse.

      (4) To provide restitution to any victims of the offense.

      The government is not seeking restitution in this case.

                                           5
Case 2:18-cr-20825-AJT-RSW ECF No. 14 filed 07/08/19         PageID.51    Page 6 of 7




                                    Conclusion

      Based on the considerations set for above, the United States respectfully

requests that the Court grant its motion under Section 5K1.1 for a sentence reduction.

The United States also requests that the Court impose a three-year term of supervised

release and require Driver’s continue cooperation as a special condition of

supervised release, as agreed to by the parties in the Plea Agreement.



Date: July 8, 2019                            Respectfully submitted,

                                              MATTHEW J. SCHNEIDER
                                              United States Attorney

                                              ROBERT ZINK
                                              Acting Chief
                                              U.S. Department of Justice
                                              Criminal Division, Fraud Section

                                              /s/ Jessee Alexander-Hoeppner
                                              Jessee Alexander-Hoeppner
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Criminal Division, Fraud Section
                                              1400 New York Avenue NW
                                              Washington, DC 20005
                                              202-305-3048
                                              jessee.alexander-hoeppner@usdoj.gov
                                              Counsel for United States




                                          6
Case 2:18-cr-20825-AJT-RSW ECF No. 14 filed 07/08/19       PageID.52    Page 7 of 7




                         CERTIFICATE OF SERVICE

      I certify that, on July 8, 2019, I electronically filed the foregoing document

with the Clerk of the Court using the ECF system, which will send notification of

such filing to counsel for Defendant.


                                             /s/ Jessee Alexander-Hoeppner
                                             Jessee Alexander-Hoeppner
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Criminal Division, Fraud Section
                                             1400 New York Avenue NW
                                             Washington, DC 20005
                                             202-305-3048
                                             jessee.alexander-hoeppner@usdoj.gov
                                             Counsel for United States




                                         7
